Citation Nr: 0032453	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  97-15 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to July 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1996 RO rating decision which, in pertinent 
part, denied the veteran's claim for service connection for 
tinnitus.

The Board, in pertinent part, remanded this issue along with 
the issue of entitlement to service connection for a nervous 
condition in April 1999 for further development.  As a 
result, the RO granted service connection for the nervous 
condition in a March 2000 decision.  Thus, having been 
granted, the service-connection claim for a nervous condition 
is no longer on appeal.  Therefore, the Board will address 
the remaining issue below.

In a March 2000 rating decision, the RO denied service 
connection for hypertension due to smoking in service, 
finding that the claim was not well grounded.  The Board 
refers this issue to the RO for readjudication consistent 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096, ___ (2000).


REMAND

In its April 1999 remand, the Board requested that the 
veteran be examined for tinnitus and that the examiner offer 
a medical opinion as to the etiology of any tinnitus 
diagnosed and the medical probability that tinnitus is 
related to service, to include reported acoustic trauma 
during service.  He was provided an audio exam in May 2000. 
Pertinent tests were conducted.  The examiner, however, did 
not provide the requested medical opinions.  The Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court. The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary. Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, further 
examination/evaluation is necessary.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims 


Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

This case is REMANDED to the RO for the following:

1.  The RO should appropriately contact 
the veteran and obtain the names and 
addresses of all medical care providers 
who treated the veteran for tinnitus 
since September 1996.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The RO should refer the claims file 
to the May 2000 audio examiner.  She 
should be asked to review the file and 
offer an opinion as to the etiology of 
tinnitus and the medical probability that 
tinnitus is related to service, to 
include reported acoustic trauma during 
(combat) service.  The veteran may be 
recalled for examination, if deemed 
necessary.

If the May 2000 audio examiner is not 
available, the veteran should be afforded 
another examination in order to determine 
the presence and etiology of tinnitus.  
The examiner should be asked to offer an 
opinion as to the etiology of any 
tinnitus diagnosed and the medical 
probability that tinnitus is related to 
service, to include reported acoustic 
trauma during (combat) service.  The 
claims folder must be made available to 
the examiner for use in the study of the 
veteran's case.  A complete history 
should be taken from the veteran, to 
include detailed information concerning 
acoustic trauma during his Vietnam combat 
service.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or 


informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

The RO should reconsider the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should contain reference to documentation 
that notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is complete.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B.  COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


